          Case 3:20-cv-00448-MWB Document 12 Filed 04/27/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    JOSE LORENZO AMAYA ALEMAN,                     No. 3:20-CV-00448

                 Petitioner,                       (Judge Brann)

         v.                                        (Magistrate Judge Saporito)

    CRAIG LOWE, et al.,

                 Respondents.

                                      ORDER

                                  APRIL 27, 2020

        Jose Lorenzo Amaya Aleman, an individual previously detained by the United

States Department of Homeland Security, Immigration and Customs Enforcement,

filed this 28 U.S.C. § 2241 petition challenging the legality of his detention pending

his removal from the county.1       Aleman later filed a motion for a temporary

restraining order.2 On April 6, 2020, Magistrate Judge Joseph F. Saporito, Jr., issued

a Report and Recommendation recommending that this Court deny as moot the

motion for a temporary restraining order and dismiss as moot Aleman’s petition, as

Aleman has been removed from the United States.3 No timely objections were filed

to this Report and Recommendation.


1
     Doc. 1.
2
     Doc. 3.
3
     Doc. 11.
          Case 3:20-cv-00448-MWB Document 12 Filed 04/27/20 Page 2 of 2




         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Saporito’s conclusion that this Court may no longer grant the requested relief,

and that Aleman’s § 2241 petition is therefore moot. Accordingly, IT IS HEREBY

ORDERED that:

    1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

            (Doc. 11), is ADOPTED;

    2.      Aleman’s motion for a temporary restraining order (Doc. 3) is DENIED

            as moot;

    3.      Aleman’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED as moot; and

    4.      The Clerk of Court is directed to CLOSE this case.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge


4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
